Citation Nr: 0510813	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran had active service during World War II; he was a 
Prisoner-of-War (POW) from April to October 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

A June 2002 rating decision denied entitlement to special 
monthly compensation.  A Notice of Disagreement was submitted 
in October 2002, a Statement of the Case was issued in August 
2003, and the veteran perfected his appeal in a VA Form 9 
submitted in September 2003.

With regard to entitlement to service connection for PTSD, 
this claim was denied in an August 2002 rating decision.  A 
Notice of Disagreement was submitted in October 2002, a 
Statement of the Case was issued in March 2003, and the 
veteran perfected his appeal in a VA Form 9 submitted in July 
2003.

In the VA Form 9 submitted in September 2003, the veteran 
requested a hearing with the Manila RO and a travel Board 
hearing.  A hearing before the RO was scheduled in October 
2003, and the veteran failed to appear.  The veteran 
submitted correspondence in November 2003 indicating that he 
was unable to appear at the hearing.  Another hearing before 
the RO was scheduled in January 2004; however, the veteran 
failed to appear.  As such, the Board will proceed with a 
discussion of the merits of the veteran's claims.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims have been obtained by the 
RO, and the RO has notified him of the type of evidence 
needed to substantiate his claims.

2.  The veteran does not currently have PTSD.

3.  The veteran is able to perform the basic functions of 
self care and is not so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another individual.

4.  The veteran is not substantially confined to his house 
due to service-connected disabilities, nor does he have a 
single service-connected disability ratable at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2004).

2.  The criteria for an award of special monthly compensation 
benefits based on the need for regular aid and attendance or 
by reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, informal applications 
claiming entitlement to service connection for PTSD and 
entitlement to special monthly compensation were submitted in 
June 2001.  As previously noted, a June 2002 RO decision 
denied entitlement to special monthly compensation, and an 
August 2002 rating decision denied entitlement to service 
connection for PTSD.  The veteran submitted a timely Notice 
of Disagreement in October 2002 as to both issues.  
Subsequently, a VCAA letter was issued in January 2003.  This 
letter notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in January 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claims 
to the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the veteran 
was scheduled for two personal hearings, however, he failed 
to appear.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, as are post-service private medical records.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  

The veteran was afforded a VA mental examination in July 
2002, and an Aid and Attendance or Housebound Examination in 
August 2001.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that further examinations are 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  PTSD

Factual Background

Service medical records are negative for any mental 
disorders.

In January 2001, the veteran underwent a private psychiatric 
evaluation with a psychiatrist, Alice L. Anghad.  The veteran 
reported that he was a former POW.  Twenty years after this 
experience, he was observed screaming and awakening in the 
middle of the night.  It was also observed that he was 
"easily irritable and being hot tempered until this present 
condition wherein he became irrelevant in speech and 
neclecting [sic] of his hygiene."  He had not given up his 
habit of screaming and shouting Japanese words and about his 
pre-war experiences.  The veteran's past personal history 
indicates that the veteran had no formal education due to 
poverty.  His traumatic experience during service led to his 
nightmares, and "easy irritability."  No psychiatric 
history was reported.  On examination, the examiner noted 
that the veteran was "quite kempt, behaved, coherent and 
reluctant but has to be prodded and shouted before he could 
respond because of his poor hearing."  He denied thought 
disturbance.  He claimed to be hearing voices of Japanese in 
his dreams and recalled them after awakening.  He was 
oriented to person, place but could not give the exact day.  
He could give a fair account of oneself, but he had poor 
memory present.  He had poor judgment, insight, attention and 
abstraction.  The examiner diagnosed PTSD. 

In July 2002, the veteran was afforded a VA examination to 
evaluate him for PTSD.  The veteran's daughter accompanied 
the veteran to the examination, and provided her observations 
of the veteran.  She contended that he was treated by Dr. 
Carag for his mind, "as if crazy."  He was prescribed white 
tablets, and he improved and became quiet.  Since the year 
2000, the veteran had exhibited behavioral changes and 
sometimes acted demented playing with other children.  He 
stated different things about the Japanese, such as "they 
are here, the Japanese."  She also stated that he was 
irritable.  She claimed that he says "many things which are 
not true."  The veteran had no formal schooling because of 
financial reasons, and helped his parents in farming.  The 
veteran had no legal infractions or delinquency or behavior 
conduct disturbances.  He had no DWIs, arrests, or time spent 
in jail.  He also had no substance abuse patterns or family 
psychiatric history.  He had no history of assaultiveness or 
suicide attempts.  The examiner noted that the veteran had 
good functioning in work, and many friends.  In service he 
sustained shrapnel wounds in his left thigh and left knee.  
When asked to describe a specific stressor, the veteran noted 
his combat and POW experiences, especially the "diggings," 
the hunger, and the illnesses he suffered including malaria 
and beriberi.  The examiner noted a high level of trauma 
exposure.  When asked to describe post-military trauma, he 
stated difficulty in procuring food.  He was married in 1940 
and had nine children.  When asked to describe the degree and 
quality of social relationships, he indicated "good" and 
"no fights with people."  He was a good provider to his 
children, his children all reached grade six and the youngest 
graduated from high school, and all of his children are 
farmers except the youngest is a housewife.  His activities 
and leisure pursuits included sitting at home, and playing 
with and shouting at his grandchildren.  The examiner opined 
that the veteran relates well with his family and relatives, 
and he has occasional neglect of grooming so his daughters 
assist him to bathe and dress.  The examiner conducted a 
mental status examination with the veteran and an 
interpreter.  The examiner noted that the veteran's words 
spoken in tagalog were relevant, calm and cooperative.  His 
mood was euthymic, restricted affect and he was coherent.  He 
denied having nightmares or intrusive thoughts about World 
War II, although he admitted that he dreamed of it before 
when he had just separated from service.  He thinks of his 
World War II days only when someone asks him about it.  He 
admitted to feeling sad or anxious when his children 
disobeyed.  He could carry on a meaningful conversation.  He 
had slight difficulty recalling recent events, and was 
oriented to three spheres.  He had good judgment and insight.  
He made relevant and goal directed statements.  He denied 
delusions, hallucinations, suicidal or homicidal thoughts.  
The examiner opined that the veteran did not meet the DSM-IV 
stressor criterion for PTSD.  The examiner noted that no PTSD 
symptoms were present.  The examiner noted an Axis I disorder 
of age-related cognitive decline.

The evidence of record contains treatment records from Dr. 
Milagros L. Carag relating to the veteran's spouse.  A 
February 2003 Medical Certification from Dr. Carag relating 
to the veteran does not reference PTSD or any mental 
disorder.

A February 2003 "Follow-up Note" from Dr. Anghad noted that 
the veteran came for a check-up.  His affect was adequate and 
is mood was "entlymic [sic]."  No further interview could 
be performed because the veteran was uncooperative and deaf.  
According to the veteran's relatives, he behaves like a 
child.  He refuses to bathe and has to be dressed.  He 
screams and wails like a child.  Dr. Anghad's assessment was 
PTSD, unstable.  He was prescribed one cup per day of 
geniatric pharmaton.

Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurred of the claimed inservice stressor.  Every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

Analysis

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran currently has PTSD.  As a 
result, service connection for this disability must be 
denied.

The veteran was afforded a private psychological assessment 
in January 2001 and a VA examination in July 2002.  The VA 
examiner independently reviewed the claims file folder, 
performed a mental status examination, and determined that 
there was no diagnosis of PTSD.  At the VA examination, the 
veteran denied experiencing nightmares or intrusive thoughts 
about World War II.  He stated that he only thought of World 
War II when asked about it.  When asked to described specific 
stressors, the veteran noted his combat and POW experiences, 
however, the only specifics he noted were "diggings," 
hunger and illnesses he suffered.  On mental status 
examination, the examiner opined that the veteran did not 
meet the DSM-IV stressor criterion for PTSD.  No 
symptomatology related to PTSD was present, and age-related 
cognitive decline was diagnosed.

The Board has considered the January 2001 diagnosis of PTSD 
by Dr. Anghad.  The physician's statements, however, are 
entitled to limited probative weight, as she did not perform 
a mental status examination consistent with the DSM-IV 
stressor criterion for PTSD.  Further, Dr. Anghad did not 
provide a rationale for the diagnosis rendered.  The examiner 
cited "traumatic experiences" which led to nightmares, 
however, no experiences were detailed.  Additionally, as 
previously noted, the veteran specifically denied 
experiencing nightmares at the July 2002 VA examination.

The Board accepts the July 2002 VA examination as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds that it is more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
The VA examiner expressly found that the criteria for a 
diagnosis of PTSD had not been met.  Because such a diagnosis 
of PTSD is required, entitlement to service connection for 
PTSD is not established.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.304(f) (2004).

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD, due to the 
stressful incidents which occurred in combat and his 
experience as a POW.  Although the Board acknowledges the 
veteran's prisoner of war experience and does not doubt that 
he experienced stressful events, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis of current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the veteran's own testimony 
is not probative evidence that he has PTSD.

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) .

II.  Special Monthly Compensation

The veteran in this case also seeks entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person or on the basis of being 
housebound.  In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l).  Determinations as to the need for aid 
and attendance must be based on actual requirements of 
personal assistance from others. In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself/herself 
or to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition:  (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Review of the record reveals that the veteran is in receipt 
of a total disability rating due to individual 
unemployability from March 1996.  Service connection is in 
effect for ischemic heart disease as a residual of beriberi 
rated as 60 percent disabling; peripheral neuropathy, right 
lower extremity rated as 10 percent disabling; peripheral 
neuropathy, left lower extremity rated as 10 percent 
disabling; and, irritable bowel syndrome with malnutrition 
and helminthiasis rated as 10 percent disabling.  

The veteran was afforded an Aid and Attendance or Housebound 
Examination in August 2001.  The veteran's niece accompanied 
him to the examination.  The veteran was 81 years old at the 
time of the examination.  The examiner noted that the veteran 
was not hospitalized nor was he bedridden.  An eye 
examination revealed both pupils were reactive to light and 
moderate opacity of both lens.  Each eye was 20/100.  The 
examiner opined that the veteran was capable of managing his 
own financial affairs.  Disabilities noted were chest pain, 
body weakness, poor vision, joint pains, abdominal pains, and 
low back pain.  On a typical day, the veteran regularly walks 
at home, and he does not perform household chores.  On 
physical examination, the veteran was conscious, coherent, 
oriented, and had fairly good insight and judgment.  He was 
fairly nourished.  There was no gross atrophy of the upper 
extremities, he had fairly good muscle tone, and he could 
feed himself, change his clothing, take a bath, and use the 
toilet.  There was no gross atrophy of the lower extremities.  
There was slight tenderness of the knees, although there was 
no swelling and no limitation of motion.  There was no 
contracture and he had fairly good muscle tone.  He had 
slightly to moderately impaired weight bearing and balance.  
There was slight tenderness of the lumbar spine but no 
swelling.  He can walk within the home premises and can walk 
100 meters.  He uses a cane at home.  He goes to the bank 
monthly with a companion.  

A February 2003 Medical Certification from Dr. Carag noted 
that the veteran sought treatment for recurring pain in his 
knees.  Dr. Carag stated that moving around to attend to 
personal needs had been with great difficulty, and getting up 
from bed was a struggle.  A family member has to be around to 
help him.  He has used non-steroidal anti-inflammatory drugs 
without much relief.  He avoids physical exertion so he will 
not experience the pain, especially when swelling accompanies 
the pain.  Dr. Carag recommended a nursing aid to help him 
now that he has poor vision and impaired hearing.

After reviewing the claims file, the Board must conclude that 
the criteria for aid and attendance benefits are not met.  
The evidence of records shows that the veteran is not a 
patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, or so nearly 
helpless and blind as to need the aid and assistance of 
another person.  Moreover, the veteran does not establish a 
factual need for aid and attendance due to service-connected 
disabilities.  On examination, slight tenderness of the knees 
and lumbar spine was noted.  Although the veteran does 
require the use of a cane, he is nevertheless shown on 
objective examination to be able to walk within the home 
premises, and is capable of dressing himself, keeping himself 
ordinarily clean and presentable and feeding himself.  He can 
attend to the wants and needs of nature and protect himself 
from the hazards and dangers incident to his daily 
environment.  It is not established that his service-
connected disabilities render him unable to attend to the 
needs of daily living without the regular aid and assistance 
of another person.  He is not prevented from performing 
activities outside his home, such as going to the bank on a 
monthly basis.  He is independent and can manage his own 
affairs.  Accordingly, the Board concludes that the 
requirements for special monthly compensation based upon the 
need for regular aid and attendance of another person have 
not been met.

The Board has also given consideration as to whether the 
veteran is housebound.  38 C.F.R. § 3.351(d).  However, the 
preponderance of the evidence is against a finding that the 
criteria for housebound benefits have been met.  As 
discussed, there is no evidence to indicate that the veteran 
is housebound.  He is not substantially confined, as a result 
of his service- connected disabilities, to his dwelling and 
the immediate premises, nor is he institutionalized due to 
his service-connected disabilities.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


